Opinion oe the Coue't by
Judge Robeetson :
The uncontradicted testimony, as exhibited in this record, proves indisputably that this action is prosecuted in Wilson’s name by Oox or Waters for his own sole benefit under a ehampertous agreement between Wilson and Oox against the letter and spirit of the 3rd section of the 12th Chapter of the' Revised Statutes title Champerty; and consequently, there being no contrariety in the evidence on this subject, the verdict of the jury was without any evidence to support it and was moreover inconsistent with an extraction given by the court to the jury.
Wherefore, without noting any other alleged error, the judgment is reversed and the cause remanded for a new trial.